People v Atkins (2022 NY Slip Op 04277)





People v Atkins


2022 NY Slip Op 04277


Decided on July 1, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2022

PRESENT: WHALEN, P.J., PERADOTTO, NEMOYER, CURRAN, AND BANNISTER, JJ. (Filed July 1, 2022.) 


KA 21-00997.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vLAWRENCE A. ATKINS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Judgment unanimously affirmed. Counsel's motion to be relieved of assignment granted (see People v Crawford , 71 AD2d 38 [1979]). (Appeal from Judgment of Cayuga County Court, Mark Fandrich, A.J. - Criminal Possession Stolen Property, 4th Degree).